Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11307535. Although the claims at issue are not identical, they are not patentably distinct from each other because they cover essentially the same subject matter.
Claim 1 of 11307535 differs from the current claim set in that the limitations of claim 2 were incorporated into the independent claim and the limitations of current claim 1 exist in dependent claim 4 of 11307535. Such variation does not cover a patentably distinct invention because the essential inventive feature is the same. Forming one part or a different part from overmolding is essentially non-obvious for the same reason – compared with the prior art. Within the limits of the claim - one variation is essentially the same as the other - as it pertains to the claims of the current invention. In example once the scope of forming the inertial element by overmolding is covered/considered, it follows that forming the flexible centering arms by overmolding would be obvious as well and vice versa. 
With regard to claim 1 see claims 1, 4 of 11307535.
With regard to claim 2 see claim 1 of 11307535.
With regard to claim 3 see claims 1, 4 of 11307535.
With regard to claim 4 see claim 2 of 11307535.
With regard to claim 5 see claim 3 of 11307535.
With regard to claim 6 see claim 5 of 11307535.
With regard to claim 7 see claim 6 of 11307535.
With regard to claim 8 see claim 7 of 11307535.
With regard to claim 9 see claim 8 of 11307535.
With regard to claim 10 see claim 9 of 11307535.
With regard to claim 11 see claim 10 of 11307535.
With regard to claim 12 see claim 11 of 11307535.
With regard to claim 13 see claim 12 of 11307535.
With regard to claim 14 see claim 13 of 11307535.
With regard to claim 15 see claim 14 of 11307535.
With regard to claim 16 see claim 15 of 11307535.
With regard to claim 17 see claim 16 of 11307535.
With regard to claim 18 see claim 17 of 11307535.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





9-12-22
/SEAN KAYES/Primary Examiner, Art Unit 2844